Citation Nr: 1621404	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  09-12 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES


1.  Entitlement to service connection for lung cancer, to include any residuals thereof, including as due to exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION


The Veteran had active service from October 1969 to September 1971.

This appeal arises before the Board of Veterans' Appeals (BVA or Board) from rating decisions in January 2008 and April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran was denied entitlement to service connection for lung cancer (including any residuals thereof) in a January 2008 rating decision.  The Veteran submitted a notice of disagreement (NOD) in December 2008; a statement of the case (SOC) was issued in March 2009; and the Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in April 2009.  

The Veteran was denied entitlement to service connection for diabetes mellitus (diabetes) in an April 2010 rating decision.  The Veteran submitted an NOD in April 2010; a SOC was issued in July 2010; and the Veteran perfected his appeal with the timely filing of a substantive appeal in July 2010.  

This appeal was previously before the Board in February 2013 and June 2015.  The issues were remanded to the Agency of Original Jurisdiction (AOJ) for additional development, including a VA examination that was conducted in March 2013.  Regarding the June 2015 decision, an attempt was made to verify the Veteran's claimed exposure to herbicides during service.  The Board finds that the AOJ has substantially complied with the requested evidentiary development and no further action is necessary to comply with the Board's remand directives.  The matter is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).




FINDINGS OF FACT

1.  The Veteran did not serve in an area in which exposure to herbicides may be presumed and is not shown to have been actually exposed to herbicides in service.
 
2.  Lung cancer, including any residuals thereof, is not causally or etiologically due to service, and may not be presumed to have been incurred during service
 
3.  Diabetes mellitus, type II, is not causally or etiologically due to service and may not be presumed to have been incurred during service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for lung cancer, including any residuals thereof, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for the establishment of service connection for diabetes mellitus, type II are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  VA must inform the claimant of any information or evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 C.F.R. § 38 U.S.C.A. § 5103(a); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473,490 (2006).

VA letters dated in November 2007 and May 2009 fully satisfied the duty to notify provisions prior to the initial adjudication of the Veteran's claims in January 2008 and April 2010.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).

VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that VA has made reasonable efforts to obtain or assist in obtaining all relevant record pertinent to matters to be decided herein.  In this regard, VA has obtained service treatment records, Social Security Administration (SSA) and post-service VA treatment records and reports of examination, and private treatment records pertinent to the issues on appeal.  VBMS and Virtual VA records have also been reviewed.  Moreover, VA has attempted on multiple occasions to verify the Veteran's alleged herbicide exposure.  See August 2006 Request for Information; May 2009 Request for Information.  In June 2015, following the most recent Remand directives, VA attempted to obtain additional information from the Veteran regarding his alleged exposure, but he failed to respond to the inquiry.

In February 2013 and June 2015, the Board remanded these matters for additional development.  As noted above, the Board is satisfied that there has been substantial compliance with the prior remands.  See Stegall v. West, 11 Vet.  App. 268 (1998); D'Aries v. Peake, 22 Vet.  App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran's with the development of evidence is required.

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Establishing service connection generally requires evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and in-service incurrence of a disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

For purposes of establishing service connection for a disability claimed to be a result of exposure to herbicide agents, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f). 

The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), including diabetes and respiratory cancers, will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  

The Secretary of the VA has determined that a presumption of service connection based on exposure to herbicides is not warranted for any disability not specified.  See Notice, 72 Fed.Reg. 32395 -407 (June 12, 2007); see also Notice, 68 Fed.Reg. 27630 -27641 (May 20, 2003); see also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed.Reg. 59232 (Nov. 2, 1999).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The United States Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Facts and Analysis

The Veteran seeks to establish entitlement to service connection for residuals of lung cancer and for diabetes, each claimed as a result of herbicide exposure.  In a January 2009 statement, the Veteran maintains that he was exposed on a daily basis to the "residuals of agent orange as well as other herbicides" because of his "cleaning and repairing all types of equipment that was sent to Okinawa from Vietnam."  See January 2009 VA Form 21-4138; May 2009 VA Form 21-4138.  The Veteran further maintains that this exposure occurred "mid-1970 to October 1971."  See January 2009 VA Form 21-4138.  The Veteran does not claim, and the evidence does not otherwise suggest, that these disorders began during service or within one year of service discharge.

The record evidence establishes that the Veteran has current diagnoses of diabetes and residuals of lung cancer.  However, as will be discussed below, the record evidence does not support a finding that the Veteran was exposed to herbicides, or that either of his claimed illnesses began in service or within a year of discharge, or is otherwise related to his service.

In this case, the Board notes that the Veteran's service personnel records do not show that he ever served in the Republic of Vietnam, and the Veteran does not so contend.  Thus, the Veteran did not serve within the Republic of Vietnam, and the presumption of herbicide exposure does not apply here.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, the Veteran may still demonstrate actual exposure to herbicides.  As noted above, the Veteran has claimed that he was exposed to herbicides while stationed in Okinawa, cleaning equipment on its return from the Republic of Vietnam.

The Veteran's DD Form 214 reflects that he served in the United States Marine Corps with eleven months and twenty-eight days of Foreign Service.  See DD Form 214.  His military occupational specialty (MOS) was in the administrative field (MOS 3042 Supply Administrative Man...222.138 Rate Supervisor), and his last duty assignment was with H & S Co, SupBN, 3dFSR.  Id.

In a July 2006 VA Form 21-5126, the Veteran indicated "no" as to whether he was exposed to Agent Orange or any herbicide during service.  Thereafter, in August 2006, the RO made their first Personnel Information Exchange System (PIES) request, which confirmed that the Veteran did not serve in country in the Republic of Vietnam.  

In the Veteran's October 2007 claim for residuals of lung cancer, he stated that his disease was associated with exposure from "toxic chemicals used as defoliants."  The Veteran alleged that during service he was assigned to a Southeast Asia supply depot where he "handled various supplies being transported to Vietnam."  See October 2007 Statement from Veteran.  Thereafter, the RO first notified the Veteran that if he was not claiming Vietnam service, then he needed provide VA with "when, where, and how you were exposed."  See November 2007 VA Development Letter.  In the January 2008 rating decision that denied the Veteran's claim, the RO noted that "no reply to this request for evidence has been received." 

In January 2009, the Veteran submitted a statement indicating that he was "exposed to the defoliant Agent orange and other herbicides" because of his daily cleaning and repairing of "all types of equipment" at an Okinawa depot from "mid 1970 to October 1971."  See January 2009 VA Form 21-4138.  The Veteran came to this conclusion because it "seem[ed] logical" that the equipment would be "just [as] contaminated" as the earth underneath the Vietnam soldiers.  Id.  The Veteran described "grim[e] and chemical residue" on the "telescopes..., scopes...other such equipment" that required cleaning and transport prior to repair.  See March 2009 VA Form 9.  The Veteran asserted that the equipment he worked with was "used in combat areas that had been sprayed with agent orange [sic]."  Id.  Thereafter, the RO submitted another PIES request for the Marine Corps to "furnish any documents showing exposure to herbicides."  See May 2009 Request for Information.  Also in May 2009, following the Veteran's subsequent diabetes claim and alleged exposure to herbicides, the RO again requested additional information from the Veteran in order to verify his exposure.  See May 2009 VCAA.  Subsequently, no additional information was received from the Veteran further detailing his allegations, and the July 2009 PIES response indicated "no records of exposure to herbicides."  See July 2009 Request for Information.

In this respect, as previously noted, this case was remanded in June 2015 to the RO for additional assistance, which also included further development of the record.  The Board deemed this action necessary in order to procure additional information to assist in verifying the Veteran's assertions regarding his alleged exposure to Agent Orange.  See June 2015 VA correspondence.  The RO has attempted to search additional sources in efforts to verify the allegations, including attempts to obtain more detailed identifying information than what had been provided to narrow the search.  In any event, the Veteran was adequately notified by the RO of the additional information required for a successful search from alternative sources, such as JSSRC.  See June 2015 VA correspondence.  Specifically, the Veteran was asked "how you were exposed to Agent Orange in some other manner, with an explanation of when, where, and how you were exposed."  Id.  However, following the June 2015 request, the Veteran did not provide any further information, and the AOJ subsequently issued a supplemental statement of the case (SSOC) the following month.  See July 2015 SSOC.  Under these circumstances, the Board is unable to find that the Veteran's assertions, in and of themselves, support a factual finding that the Veteran was exposed to herbicide agents while stationed in Okinawa.  The Board acknowledges the Veteran's contentions that he was exposed to herbicides while stationed in Okinawa.  However, the July 2009 PIES memorandum has explicitly found, based on a search of the Marine Corps' historical records for the entirety of the time period alleged, that it was unable to document that the Veteran was exposed to Agent Orange or other tactical herbicides while he was stationed in Okinawa.  The Board acknowledges the Veteran's statements that the equipment he handled in in the Okinawa supply depot was covered in grimy residuals.  While the Veteran is competent to state what he observed, he is not competent to state that the "grime" he was exposed to was from Agent Orange or any other tactical herbicide as defined by 38 C.F.R. § 3.307(6)(i).  Because the Veteran has only made vague allegations that the equipment he handled was covered in defoliants and has not alleged any specific exposure to such chemicals, the Board finds there is no persuasive evidence that the Veteran was exposed to herbicides during his active-duty service.  Therefore, the record evidence does establish that the Veteran's actual exposure to herbicides in service.

Furthermore, the record evidence does not demonstrate a causal relationship between the Veteran's period of military service and his currently diagnosed diabetes and lung cancer.

The Veteran's service records do not contain any complaints, symptoms, treatment or diagnosis of diabetes mellitus, type II.  The Veteran's service treatment records are likewise silent as to any complaints, symptoms, or treatment of lung cancer.  With regard to respiratory treatment, upon his discharge in September 1971, the Veteran demonstrated "prolonged expiration, respiratory rhonchi."  The discharge examination noted the Veteran's defective breathing, and he was given a provincial diagnosis of chronic obstructive pulmonary disease (COPD), with the direction that he needed to "stop smoking."  See September 1971 Report of Medical Examination ("? COPD").

Post service private treatment records reflect that in 1996 a cancerous lesion was discovered on the Veteran's left lung, whom was noted to be a "long term smoker."  See June 1996 Baptist Medical Center Operative note.  The Veteran underwent a left upper lobectomy in June 1996 for lung carcinoma.  See June 1996 Baptist Medical Center Discharge Summary.  Regarding his diabetes, the Veteran first diagnosed as diabetic in August 2008.  See August 2008 Easley Family Practice note ("Hyperglycemia.  Will check hemoglobin A1C, probably diabetic"); see also May 2009 VA Form 21-4138.  

Concerning lung cancer, the evidence does not show, nor does the Veteran contend, that he experienced the onset of lung cancer during his period of active duty service, nor in the year following service.  Additionally, his service treatment records do not reflect any complaints of, or treatment sought for, any problem related to tumors.  Without an onset of a malignant tumor manifested to a compensable degree within a year after service, service connection for lung cancer (or any residuals therefor) is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

Regarding respiratory disorders, the Board notes that the breathing problems were identified during the September 1971 examination, and provincial diagnosis of COPD.  In this regard, the Veteran was afforded a VA examination for his respiratory conditions in March 2013.  Following an in-person examination and review of the record, diagnoses of asthma, emphysema, chronic bronchitis, chronic bronchiolitis, interstitial lung disease, restrictive lung disease, sarcoidosis, respiratory neoplasms, pulmonary vascular disease, left lobectomy residuals, and COPD with a "questionable diagnosis in 1971" were identified by the examiner.  The Veteran reported that he first experienced breathing problems in 1996, leading to a lung cancer diagnosis and lobectomy.  The Veteran reported a history of smoking, with a reported cessation year of 1989, with current wheezing symptoms, fatigue, and breath shortness, but without home oxygen treatments.  The examiner noted the Veteran's use of inhalation anti-inflammatory and bronchodilatory medications.  The examiner identified a 2006 chest-x-ray, identifying that the Veteran's post-surgical lung changes are "consistent with COPD."  The VA examiner concluded that it is less likely as not that the Veteran's current symptoms are residuals of lung cancer, rather they are "most likely related" to the Veteran's COPD.  The VA examiner detailed in his rationale that the Veteran's current pulmonary symptomatology was the result of COPD "caused by...long history of smoking" and not the Veteran's lobe removal as this would not result in wheezing and could not be addressed by inhalation medication therapy.

The Board notes that the Veteran has consistently maintained that his residuals of lung cancer are due to alleged herbicide exposure, and said exposure theory is discussed in depth below with regard to both pending claims.  While the Veteran has not attempted to link his current respiratory disorders to any alternative theory of direct causation, respiratory issues were noted on his September 1971 discharge examination.  However, although the Veteran has a current diagnosis of COPD and received a "questionable" diagnosis of COPD while in service, his current diagnosis and associated breathing symptoms have been directly related to his long history of smoking by the March 2013 VA examiner.  In this case, the VA medical examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and includes an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The Veteran is competent to report his breathing symptoms, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed conditions.  Therefore, the medical expert opinion is more probative regarding the causation question in this case.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative).

In addition, to the extent that the Veteran asserts that his current respiratory diagnoses are related to the respiratory findings noted on the 1971 discharge examination, the Board notes that the provincial 1971 diagnosis of COPD was attributed to the Veteran's tobacco use, as he was warned to stop smoking by the discharge examiner.  38 U.S.C.A. § 1103(A) prohibits service connection for disability or death on the basis that it resulted from disease or injury attributable to the use of tobacco products during service.  This applies to claims filed after June 9, 1998.  Such is the case here.  Thus, even if it were established that the diagnosed respiratory disabilities were caused by inservice smoking, VA would be precluded from granting service connection on this basis.

Concerning diabetes mellitus, the evidence does not show, nor does the Veteran contend, that he experienced the onset of diabetes during his period of active service.  Additionally, his service treatment records do not reflect any complaints of, or treatment sought for, any problem related to blood sugar or symptoms of diabetes.  Without an in-service incurrence or aggravation of a disease or injury, service connection of diabetes mellitus is not warranted on a direct basis.  38 C.F.R. § 3.303. 

As noted above, the evidence of record clearly reflects that the Veteran was not diagnosed with diabetes until approximately 2008, nearly forty years after his discharge.  See August 2008 Easley Family Practice note.  There is no evidence that the Veteran was diagnosed with diabetes before that date, which is approximately 37 years after service.  Moreover, the Veteran himself has never claimed otherwise.  See May 2009 VA Form 21-4138 ("This is a request for Diabetes Mellitus Type II.  I was diagnosed April 3, 2009").  This gap of years between discharge from service and evidence of a disease can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Therefore, direct service connection fails in this case for both of the Veteran's claims.  Hickson, 12 Vet. App. at 253.  In addition, presumptive service connection for diabetes or malignant tumors as a chronic disease fails, because there is no medical evidence of record to show a diagnosis of diabetes mellitus or lung cancer within one year of the Veteran's separation from active service in September 1971.  38 C.F.R. §§ 3.307, 3.309.

In reviewing the Veteran's claims, the Board has reviewed his written statements.  In general, relevant evidence is evidence which "has any tendency to make a fact more or less probable than it would be without the evidence."  FED. R. EVID. 401(a).  Lay statements are considered competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Accordingly, the Board acknowledges that the Veteran's testimony on the issues of the causes of his lung cancer and diabetes are relevant even though its probative value may be slight.  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of symptomatology from service onwards.  In this case, the Veteran's lay belief is based upon the absence of an alternative cause for his conditions.  However, the causes of his condition are medically complex and may develop for reasons that are not subject to easy observation by a lay person.  His evidence about service in Okinawa was candid and competent.  However, the assumptions or beliefs he discussed in which he attributed his subsequent diagnoses of diabetes and lung cancer to possible exposure to Agent Orange residue in Okinawa are not competent because the Veteran does not possess the necessary scientific training required to identify that the chemical elements of the grime and residue of which he observed in service were herbicide agents.  In fact, the service department, via PIES responses, provided confirming evidence that the Veteran was not exposed to Agent Orange or other tactical herbicides during his period of service.  In the same way, the Board also notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer opinion on matters such as a medical diagnosis or the causal question of whether his disorders can be attributed to his period of service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

Therefore, after considering all of the evidence of record, the Board finds that there is no evidence that the Veteran was directly or presumptively exposed to herbicides during his service in Okinawa.  As such, service connection for diabetes mellitus, type II and lung cancer based on exposure to herbicides is not warranted.  Also, as previously discussed, the evidence does not show that service connection for diabetes or lung cancer, including any residuals thereof, is warranted under any other theory of entitlement. 

Accordingly, the Board finds that the preponderance of the evidence is against his claim for service connection for diabetes mellitus, type II, and for residuals of lung cancer.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for lung cancer, including any residuals thereof, including as due to exposure to herbicides, is denied.

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides, is denied.



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


